DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-9, 11-12, 14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmanan et al (US 2016/0204027) in view Shaviv et al (US 2016/0126134).
With respect to claims 1-2, 8, 11-12, and 16, Lakshmanan discloses a method for forming a nickel silicide material comprising depositing via physical vapor deposition (PVD) a first nickel silicide seed layer [310] atop a substrate [300] at a temperature of about 25-200oC (abstract; fig. 3D; para 0045), thus Lakshmanan teaches the temperature for PVD is at about 25oC. Lakshmanan also discloses in fig. 2 that the method [200] includes depositing a second nickel silicon layer [312] atop the first nickel silicide seed layer [310] followed by a annealing process after the PVD (para 0060 and 0062), thus the first nickel silicide seed layer [310] and second nickel silicide layer [312] are annealed. Lakshmanan further suggests that for the annealing, a temperature of oC or less is used on a metal silicide (such as the first nickel silicide seed layer [310] at para 0045 and second nickel silicide layer [312] at para 0054) in order to repair, densify, and enhance lattice structures of nickel silicide that form the nickel silicide material (para 0060 and 0062), thus Lakshmanan reads on the annealing in a temperature range of over 350oC but less than 400oC since: 1) it has been held that differences in temperature will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical since it is not inventive to discover optimum or workable ranges by routine experimentation (MPEP 2144.05, Section II, Part A); and 2) it has been held that in the case where the claimed ranges (i.e. 350oC or more) “overlap or lie inside ranges (i.e. 400oC or less) disclosed by the prior art” a prima facie case of obviousness exists  (MPEP 2144.05, Sections I). Lakshmanan further teaches that the deposition method [200] is sequentially repeated (para 0058), with it being held that mere repetition has no patentable significance unless a new and unexpected results is produced (MPEP 2144.04, Section VI, Part B). In this case, repeating to deposit with PVD the first nickel silicide layer [310] and second nickel silicide layer [312] followed by annealing would predictably yield a desired thickness of nickel silicide material similar (if not identical) to depositing with PVD one nickel silicide seed layer [310] and one nickel silicide layer [312] followed by annealing to the same desired thickness of nickel silicide material.
However Lakshmanan is limited in that annealing after depositing the first nickel silicide seed layer [310] but before the second nickel silicide layer [312] is not specifically suggested.
oC (or specifically 300-400oC) to remove any surface oxides, increase density of the seed layer [26], and improve surface properties of the deposited seed layer [26] (para 0043 and 0049).
It would have been obvious to one of ordinary skill in the art to anneal the nickel silicide seed layer of Lakshmanan prior to depositing another layer (i.e. nickel silicide material) as taught by Shaviv to gain the advantages removing any surface oxides, increasing density of the seed layer, and improving surface properties of the deposited seed layer.
With respect to claims 4-5, 9, 14 and 17, as discussed above for claim 1, modified Lakshmanan teaches to deposit the first nickel silicide seed layer [310] with PVD at about 25oC (para 0045), and renders obvious to then repeat depositing the second nickel silicide seed layer with at about 25o.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmanan et al (US 2016/0204027) and Shaviv et al (US 2016/0126134) as applied to claims 1 and 12 above and further in view of Akiyama et al (US 2008/0090369).
With respect to claims 3 and 13, the combination of references Lakshmanan and Shaviv is cited as discussed for claims 1 and 12. However the combination of references is limited in that a capping layer of titanium nitride (TiN) over the nickel silicide material is not suggested.
Akiyama teaches a method of forming a nickel silicide film by PVD at low temperature (para 0449 and 0463), followed by forming a barrier metal (i.e. capping layer) of TiN on top of the nickel silicide film in order to suppress agglomeration of the nickel silicide film (para 0472 and 0478).
It would have been obvious to one of ordinary skill in the art to incorporate the capping layer of TiN as taught by Akiyama on top of the nickel silicide material of the combination of references to gain the advantage of suppressing agglomeration of the nickel silicide material.
Claims 6-7, 10, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lakshmanan et al (US 2016/0204027) and Shaviv et al (US 2016/0126134) as applied to claims 1 and 12 above and further in view of Zhang (US 2015/0228777).
With respect to claims 6-7, 10, 15, and 18, the combination of references Lakshmanan and Shaviv is cited as discussed for claims 1 and 12. However the combination of references is limited in that a thickness for the nickel silicide material is not specifically suggested.

It would have been obvious to one of ordinary skill in the art to have the nickel silicide material of the combination of references to have the thickness of 10-200 angstroms taught by Zhang since the combination of references fails to specify a particular thickness for the nickel silicide material that is formed via nickel silicide seed layers as taught by Lakshmanan, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Zhang has shown success for having a nickel silicide material that is formed by PVD to have a thickness of 10-200 angstroms.
In summary, the combination of references Lakshmanan, Shaviv, and Zhang teaches to have the nickel silicide material of Lakshmanan be 10-200 angstroms, wherein the first and second nickel silicide seed layers that form the nickel silicide material must also each have a thickness within 10-200 angstroms, which reads on ranges required by claims 6-7 and 15 (MPEP 2144.05, Section I). In addition since the combination of references teaches the claim requirements of alternating PVD and annealing of nickel silicide layers, a prima facie case of either anticipation or obviousness has been established that the combination of references also teaches the resulting nickel silicide material formed by the nickel silicide seed layers having a property of 20-50 ohm/square (MPEP 2112.01, Section I).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,916,433 in view of US 2016/0204027. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the US Patent are narrower in scope than the claims of the current invention, and encompass the subject matter of the current claims, with US 2016/0204027 rendering it obvious to include an additional step of depositing a second nickel silicide layer directly on a first nickel silicide layer and then annealing the second nickel layer at 400oC or less in order to form nickel silicide nanowires for semiconductor applications of the US Patent. Therefore, any reference meeting the limitations set forth in claims 1-16 of the US Patent in view of US 2016/0204027 would also meet the requirements set forth in claims 1-18 of the current invention.

Response to Arguments
Applicant’s Remarks on p. 5-8 filed 10/14/2021 are addressed below.

112 Rejections
Claim 18 has been amended to clarify ‘ohm/square’; this previous 2nd paragraph rejection is withdrawn.

103 Rejections
Applicant’s arguments on p. 5-6 with respect to claims 1 and 12 have been considered but are moot because the arguments do not apply to the new combination of references being applied in the current rejection.
All other arguments on p. 6-8 are directed towards the subject matter addressed in the 103 Rejections above and therefore have been addressed accordingly.

Double Patenting Rejections
Applicant's arguments on p. 8 with respect to claims 1-18 have been considered but are moot in view of the new grounds of rejection due to the new claim limitations which have been addressed in the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/MICHAEL A BAND/Primary Examiner, Art Unit 1794